
	
		III
		110th CONGRESS
		2d Session
		S. RES. 523
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2008
			Mr. Biden (for himself,
			 Mr. Lugar, Mrs.
			 Clinton, Mr. Obama,
			 Mr. McCain, Mr.
			 DeMint, Mr. Voinovich,
			 Mr. Smith, and Mr. Chambliss) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			April 23, 2008
			Reported by Mr.
			 Biden, without amendment
		
		
			April 28, 2008
			Considered and agreed to
		
		RESOLUTION
		Expressing the strong support of the Senate
		  for the declaration of the North Atlantic Treaty Organization at the Bucharest
		  Summit that Ukraine and Georgia will become members of the
		  alliance.
	
	
		Whereas, prior to the Bucharest Summit in April 2008, the
			 Government of Georgia and the Government of Ukraine each expressed the desire
			 to join the North Atlantic Treaty Organization (NATO), have committed their
			 countries to programs of reforms consistent with membership in the
			 Euro-Atlantic community, and have worked consistently for membership in NATO;
			 and
		Whereas, in April 2008 at the Bucharest Summit, the
			 assembled leaders of NATO issued the following statement: “NATO welcomes
			 Ukraine’s and Georgia’s Euro-Atlantic aspirations for membership in NATO. We
			 agreed today that these countries will become members of NATO. Both nations
			 have made valuable contributions to Alliance operations. We welcome the
			 democratic reforms in Ukraine and Georgia and look forward to free and fair
			 parliamentary elections in Georgia in May. MAP is the next step for Ukraine and
			 Georgia on their direct way to membership. Today we make clear that we support
			 these countries’ applications for MAP. Therefore we will now begin a period of
			 intensive engagement with both at a high political level to address the
			 questions still outstanding pertaining to their MAP applications. We have asked
			 Foreign Ministers to make a first assessment of progress at their December 2008
			 meeting. Foreign Ministers have the authority to decide on the MAP applications
			 of Ukraine and Georgia.”: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 declaration of the Bucharest Summit, which stated that Ukraine and Georgia will
			 become members of NATO;
			(2)reiterates its
			 support for the commitment to further enlargement of NATO to include democratic
			 governments that are able and willing to meet the responsibilities of
			 membership; and
			(3)urges the foreign
			 ministers of NATO member states at their meeting in December 2008 to consider
			 favorably the applications of the governments of Ukraine and Georgia for
			 Membership Action Plans.
			
